DETAILED ACTION
Response to Amendment
The reply filed 3/30/2022 has been entered.
Claims 1-7 and 10-20 have been amended.
Claims 7 and 9 have been cancelled.
Claims 1-7 and 10-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 3/30/2022 has been considered.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (“Fisher”) US PG-Pub 2010/0224960.
Fisher discloses in Figs. 1 and 4 [a method of manufacturing] an integrated circuit structure [the method] comprising: [forming] a lower level back end of line (BEOL) wiring layer including lower level metal lines (elements 41/43, 341/343) and an upper level BEOL wiring layer (elements 61/62, 393/394) including upper level metal lines, the lower level metal lines connected to the upper level metal lines by an interconnect (elements 51/52, 391/392), the lower and upper level metal lines extending in first direction in a plan view and defining and a fill shape area therebetween in the plan view that does not include elements of the upper or lower level BEOL wiring layers; and a metal-insulator-metal (MIM) capacitor (element 80 or 541+621+561) formed in the first fill shape area that extends in a thickness direction of the integrated circuit structure at least partially from the lower level BEOL layer to the upper level BEOL.
Re claim 4, Fisher discloses at least one dummy electrode (element 42, 342) formed in the fill shape area at a level.
6.	Claim(s) 1 and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung (“Leobandung”) US PG-Pub 2018/0331173.
Leobandung discloses in Fig. 13 [a method of manufacturing] an integrated circuit structure [the method] comprising: [forming] a lower level back end of line (BEOL) wiring layer including lower level metal lines (elements 16/18) and an upper level BEOL wiring layer (elements 88) including upper level metal lines, the lower level metal lines connected to the upper level metal lines by an interconnect (elements 86), the lower and upper level metal lines extending in first direction in a plan view and defining and a fill shape area therebetween in the plan view that does not include elements of the upper or lower level BEOL wiring layers; and a metal-insulator-metal (MIM) capacitor (element 90+92+98) formed in the first fill shape area that extends in a thickness direction of the integrated circuit structure at least partially from the lower level BEOL layer to the upper level BEOL.
7.	Claim(s) 1, 4 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (“Lee”) US PG-Pub 2020/0020644.
Lee discloses in Figs. 5 and 6 [a method of manufacturing] an integrated circuit structure [the method] comprising: [forming] a lower level back end of line (BEOL) wiring layer including lower level metal lines (elements 551/553, 651/653) and an upper level BEOL wiring layer (elements 561/563, 660/664) including upper level metal lines, the lower level metal lines connected to the upper level metal lines by an interconnect (elements 540/542, 640/643), the lower and upper level metal lines extending in first direction in a plan view and defining and a fill shape area therebetween in the plan view that does not include elements of the upper or lower level BEOL wiring layers; and a metal-insulator-metal (MIM) capacitor (element 580, 680) formed in the first fill shape area that extends in a thickness direction of the integrated circuit structure at least partially from the lower level BEOL layer to the upper level BEOL.
Re claim 4, Lee discloses at least one dummy electrode (element 552, 652) formed in the fill shape area at a level.
Allowable Subject Matter
8.	Claims  2, 3, 5-7, 10-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The above cited references disclose the claimed invention of independent claims 1 and 16. However, dependent claims 2 and 17 also require a first electrode, a third dielectric layer formed on the third electrode;  a fourth electrode formed on the third dielectric layer;  a first metal interconnect electrically connecting the first electrode and the third electrode; and  a second metal interconnect electrically connecting the second electrode to the fourth electrode;  wherein right sides of the first and third electrodes extend further to the right than right sides of the second and fourth electrodes, and  wherein left sides of the second and fourth electrodes extend further to the left than left sides of the first and third electrodes. The above limitations in combination with other claim limitations are not taught or fairly suggested by the prior art nor would it be obvious to modify the references of record so as to yield the device [method] of the instant application.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893